Lindsay, J.
This was an indictment for murder charged to have been committed by the appellant. He was found guilty of murder in the first degree, by a jury, upon the evidence and the charge of the court. A reversal is now sought, upon the ground that express malice was not proved by the state, and therefore the verdict wás erroneous. We think there is enough in the testimony adduced upon the trial to show express malice, and we can perceive no such error in the charge of the court as to require our interference with the verdict and judgment of the court below. It is therefore
Asttrmed.